DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claims 1 and 12 including:
“a first antenna portion comprising a first conductor pattern disposed on the first side; a second antenna portion comprising a second conductor pattern disposed on the second side; and a third antenna portion comprising a third conductor pattern disposed on the third side, wherein the first conductor pattern, the second conductor pattern, and the third conductor pattern are respectively isolated on the first side, the second side, and the third side, and are independently positioned.”
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above mentioned features in combination with other limitations recited in the claims above. Therefore, the claims seemed patentable over the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        08/06/2022